I respectfully dissent from the majority opinion. I believe the trooper's testimony supports the court's finding that the trooper observed appellant for more than twenty minutes prior to testing. Troop Cvetan testified that he was with appellant during the entire thirty-five minutes between the initial stop and the administration of the breath test, with two very short exceptions. He testified that he left appellant for about twenty seconds to walk back to his vehicle, and again briefly when he brought Ms. Marinacci to the patrol car. I do not believe the twenty minute rule requires the officer to stare at the defendant without interruption for twenty minutes. Further, the purpose of the twenty minute rule is to ensure that the person being tested does not put anything in his mouth. In the instant case, the court specifically found that appellant's testimony that he was chewing gum was not credible. I would overrule the assignment of error and affirm the judgment of the trial court.
JUDGE W. SCOTT GWIN